Exhibit 10.3(i)

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT executed on November ___, 2018
(this “Agreement”), by and between MarineMax, Inc., a Florida corporation (the
“Company”), and Michael H. McLamb (“Executive”) to amend and restate in its
entirety any and all previously existing employment arrangements or agreements
between the parties.

RECITALS

A.The Company is engaged primarily in the business of selling, renting, leasing,
and servicing boating, nautical, and other related lifestyle entertainment
products and services, and related activities and Executive has experience in
such business.

B.Executive currently serves as Executive Vice President and Chief Financial
Officer of the Company.  The Company desires to assure itself of the continued
availability of Executive.

C.The Company desires to employ Executive, and Executive desires to accept such
employment, pursuant to the terms and conditions set forth in this Agreement,
which shall replace the existing employment agreement between the Company and
Executive.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

1.EMPLOYMENT AND DUTIES.

(a)EMPLOYMENT.  The Company hereby employs Executive, and Executive hereby
agrees to act, as Executive Vice President and Chief Financial Officer of the
Company.  As such, Executive shall have responsibilities, duties, and authority
reasonably accorded to, expected of, and consistent with Executive’s position
and Executive shall report directly to the Chief Executive Officer and to the
Board of Directors of the Company (the “Board”).  Executive hereby accepts this
employment upon the terms and conditions herein contained and, subject to
Section l(c) hereof, agrees to devote his best efforts and substantially all of
his business time and attention to promote and further the business of the
Company.

(b)POLICIES.  Executive shall faithfully adhere to, execute, and fulfill all
lawful policies established by the Company.

(c)OTHER ACTIVITIES.  Executive shall not, during the period of his employment
hereunder (the “Term”), be engaged in any other business activity pursued for
gain, profit, or other pecuniary advantage if such activity interferes in any
material respect with Executive’s duties and responsibilities hereunder.  The
foregoing limitations shall not be construed as prohibiting Executive from (i)
making personal investments in such form or manner as will neither require his
services in the operation or affairs of the companies or enterprises in which
such investments are made nor subject Executive to any conflict of interest with
respect to his duties to the Company, (ii) serving on any civic or charitable
boards or committees, (iii) delivering lectures or fulfilling speaking
engagements, or (iv) serving, with the written approval of the Board, as a

 

--------------------------------------------------------------------------------

 

director of one or more corporations, in each case so long as any such
activities do not significantly interfere with the performance of Executive’s
responsibilities under this Agreement.  In addition, Executive shall comply with
the restrictions listed in Section 3 of this Agreement.

(d)PLACE OF PERFORMANCE.  Executive shall not be required by the Company or in
the performance of his duties to relocate his primary residence.

2.COMPENSATION.  For all services rendered by Executive, the Company shall
compensate Executive as follows:

(a)BASE SALARY Effective the date hereof, the base salary payable to Executive
shall be Three Hundred Seventy Thousand Dollars ($370,000) per year, payable on
a regular basis in accordance with the Company’s standard payroll procedures,
but not less than monthly.  On at least an annual basis, the Board or a
committee of the Board shall review Executive’s performance and may make
increases to such base salary if, in its sole discretion, any such increase is
warranted.

(b)BONUS OR OTHER INCENTIVE COMPENSATION.  Executive shall be eligible to
receive a bonus or other incentive compensation as may be determined by the
Board or a committee of the Board based upon such factors as the Board or such
committee, in its sole discretion, may deem relevant, including, without
limitation, the performance of Executive and the Company; provided, however,
that the Board or a committee of the Board shall establish for each fiscal year
of the Company a bonus program in which Executive shall be entitled to
participate, which provides Executive with a reasonable opportunity, based on
the performance of the Company, the past compensation practices of the Company
and Executive’s then base salary, to maintain or increase Executive’s total
compensation compared to the previous fiscal year.

(c)EXECUTIVE PERQUISITES, BENEFITS, AND OTHER COMPENSATION.  Executive shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:

(i)REIMBURSEMENT FOR EXPENSES.  The Company shall provide reimbursement to
Executive for business travel and other out-of-pocket expenses reasonably
incurred by Executive in the performance of his services under this
Agreement.  All reimbursable expenses shall be appropriately documented in
reasonable detail by Executive upon submission of any request for reimbursement
and shall be in a format and manner consistent with the Company’s expense
reporting policy. Such expenses shall be submitted to the Company’s Chief
Executive Officer for approval or to such other officer of the Company as the
Board may from time to time direct. Except as expressly provided otherwise
herein, no reimbursement payable to Executive  pursuant to any provisions of
this Agreement or pursuant to any plan or arrangement of the Company shall be
paid later than the last day of the calendar year following the calendar year in
which the related expense was incurred, and no such reimbursement during any
calendar year shall affect the amounts eligible for reimbursement in any other
calendar year, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Section 409A.

2

 

--------------------------------------------------------------------------------

 

(ii)VACATION.  Paid vacation in accordance with the applicable policy of the
Company as in effect from time to time.  Executive shall be entitled to no less
than four (4) weeks paid vacation per year; provided, however, Executive may
carryover up to, but not more than, two weeks of unused vacation time from one
calendar year to the next succeeding calendar year.  The maximum amount of
vacation that may be accrued for any calendar year is six (6) weeks of paid
vacation.  No additional paid vacation shall accrue above the six (6) week
limit.

(iii)OTHER EXECUTIVE PERQUISITES.  The Company shall provide Executive with
other executive perquisites as may be made available to or deemed appropriate
for Executive by the Board or a committee of the Board and participation in all
other Company-wide employee benefits (including group insurance, pension,
retirement, and other plans and programs) as are available to the Company’s
executive officers from time to time.

3.NON-COMPETITION AGREEMENT.

(a)NON-COMPETITION.  Executive shall not, during the period of his employment by
or with the Company, and during the Noncompete Period (as hereinafter defined)
for any reason whatsoever, directly or indirectly, for himself or on behalf of
or in conjunction with any other person:

(i)OTHER ACTIVITIES.  Engage, as an officer, director, shareholder, owner,
principal, partner, lender, joint venturer, employee, independent contractor,
consultant, advisor, or sales representative, in any Competitive Business within
the Restricted Territory;

(ii)SOLICITATION OF EMPLOYEES.  Call upon any person who is, at that time,
within the Restricted Territory, an employee of the Company or any of its
subsidiaries, in a managerial capacity for the purpose or with the intent of
enticing such employee away from or out of the employ of the Company or any of
its subsidiaries;

(iii)SOLICITATION OF CUSTOMERS.  Call upon any person or entity that is, at that
time, or that has been, within one (1) year prior to that time, a customer of
the Company or any of its subsidiaries, within the Restricted Territory for the
purpose of soliciting or selling products or services in direct competition with
the Company or any of its subsidiaries within the Restricted Territory;

(iv)SOLICITATION OF ACQUISITION CANDIDATES.  Call upon any prospective
acquisition candidate (that is, a business that the Company may have an interest
in acquiring), on Executive’s own behalf or on behalf of any person, which
candidate was, to Executive’s knowledge after due inquiry, either called upon by
the Company, or for which the Company made an acquisition analysis, for the
purpose of acquiring such candidate.

(b)CERTAIN DEFINITIONS.  As used in this Agreement, the following terms shall
have the meanings ascribed to them:

(i)COMPETITIVE BUSINESS shall mean any Person that sells, rents, brokers,
leases, stores, repairs, restores, or services recreational boats or other
boating

3

 

--------------------------------------------------------------------------------

 

products or provides services relating to recreational boats or other boating
products or any other business in which the Company is engaged;

(ii)PERSON shall mean any individual, corporation, limited liability company,
partnership, firm, or other business of whatever nature;

(iii)RESTRICTED TERRITORY shall mean any state or other political jurisdiction
in which, or any location within two hundred (200) miles of which, the Company
or any subsidiary of the Company maintains any facilities; sells, rents,
brokers, leases, stores, repairs, restores, or services recreational boats or
other boating products; or provides services relating to recreational boats or
other boating products; and

(iv)SUBSIDIARY shall mean the Company’s consolidated subsidiaries, including
corporations, partnerships, limited liability companies, and any other business
organization in which the Company holds at least a fifty percent (50%) equity
interest.

(v)NONCOMPETE PERIOD shall mean the longer of (i) the two (2) year period
immediately following the termination of Executive’s employment with the Company
or (ii) the time during which severance payments are being made by the Company
to Executive in accordance with this Agreement; provided, however, that if the
Executive’s employment is terminated by the Company without Good Cause,
Executive terminates his employment with Good Reason or, Executive terminates
his employment after a Change in Control pursuant to Section 4(b)(vi)(B), then
the Noncompete Period shall be for the one (1) year period immediately following
the termination of his employment with the Company.

(c)ENFORCEMENT.  Because of the difficulty of measuring economic losses to the
Company as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company for which
it would have no other adequate remedy, Executive agrees that the foregoing
covenants may be enforced by the Company in the event of breach by him, by
injunctions and restraining orders.

(d)REASONABLE RESTRAINT.  It is agreed by the parties that the foregoing
covenants in this Section 3 impose a reasonable restraint on Executive in light
of the activities and business of the Company (including the Company’s
subsidiaries) on the date of the execution of this Agreement and the current
plans of the Company (including the Company’s subsidiaries); but it is also the
intent of the Company and Executive that such covenants be construed and
enforced in accordance with the changing activities, business, and locations of
the Company (including the Company’s subsidiaries) throughout the term of this
covenant, whether before or after the date of termination of the employment of
Executive.  For example, if, during the term of this Agreement, the Company
(including the Company’s subsidiaries) engages in new and different activities,
enters a new business, or establishes new locations for its current activities
or business in addition to or other than the activities or business enumerated
above or the locations currently established therefor, then Executive will be
precluded from soliciting the customers or employees of such new activities or
business or from such new location and from directly competing with such new
business within the Restricted Territory through the term of these covenants.

4

 

--------------------------------------------------------------------------------

 

(e)OTHER ACTIVITIES.  It is further agreed by the parties that, in the event
that Executive shall cease to be employed hereunder and enters into a business
or pursues other activities not in competition with the Company (including the
Company’s subsidiaries), or similar activities or business in locations, the
operation of which, under such circumstances, does not violate this Section 3,
and in any event such new business, activities, or location are not in violation
of this Section 3 or of Executive’s obligations under this Section 3, if any,
Executive shall not be chargeable with a violation of this Section 3 if the
Company (including the Company’s subsidiaries) shall thereafter enter the same,
similar, or a competitive (i) business, (ii) course of activities, or (iii)
location, as applicable.

(f)SEPARATE COVENANTS.  The covenants in this Section 3 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time, or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent that the court deems reasonable,
and the Agreement shall thereby be reformed.

(g)INDEPENDENT AGREEMENT.  All of the covenants in this Section 3 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants; except as
provided in Section 4(d) below.  It is specifically agreed that the Noncompete
Period following termination of employment as defined in this Section 3, during
which the agreements and covenants of Executive made in this Section 3 shall be
effective, shall be computed by excluding from such computation any time during
which Executive is in violation of any provision of this Section 3.

4.AT-WILL EMPLOYMENT; TERMINATION; RIGHTS ON TERMINATION.

(a)AT-WILL EMPLOYMENT.  Executive’s employment with the Company shall be
at-will.  The Executive may terminate his employment at any time for any reason
(subject to the notice requirements provided in this Agreement) and the Company
may terminate Executive’s employment with the Company at any time and for any
reason (subject to the severance provisions of this Agreement).  This at-will
employment relationship cannot be changed except by written authorization by the
Board of Directors of the Company.

(b)TERMINATION.  Executive’s employment under this Agreement may be terminated
in any one of the followings ways:

(i)DEATH OF EXECUTIVE.  The employment of Executive shall terminate immediately
upon Executive’s death provided that the Company shall pay to the estate of
Executive an amount equal to $550,000.  In the event of such termination, all
options to purchase Common Stock of the Company held by Executive shall
thereupon vest and shall be exercisable for the maximum period of time, up to
their full term, that will not cause Executive with respect to such options to
be subject to any excise tax under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) notwithstanding the termination of
employment.  All

5

 

--------------------------------------------------------------------------------

 

restricted stock and/or restricted stock units (or comparable forms of equity
compensation, if any) held by the Executive which, as of the date of the death
of Executive, are not then subject to any performance conditions for vesting,
shall be fully vested and shall not be subject to any risk of forfeiture or
repurchase as of the date of Executive’s death.  The payment described in this
Section, if payable, will be paid within ten (10) days after the Executive’s
death.

(ii)DISABILITY OF EXECUTIVE.  The Company may terminate Executive’s employment
in the event the Executive is disabled.  The Executive shall be disabled if the
Executive is unable to engage in any substantial gainful activity by reason of a
medically determined physical or mental impairment expected to last at least
twelve consecutive months or result in death, or if applicable, for at least
three months the Executive is receiving income replacement benefits under a
Company sponsored plan by reason of any medically determined physical or mental
impairment expected to last at least twelve consecutive months or result in
death, or if the Executive is determined to be disabled under a Company
disability plan with a similar definition of disability.  In the event
Executive’s employment under this Agreement is terminated as a result of
Executive’s disability, Executive shall receive from the Company, in a lump-sum
payment due within ten (10) days of the effective date of termination, an amount
equal to the average of the base salary and bonus paid to Executive for the two
(2) prior full fiscal years, for one (1) year.  In the event of such
termination, all options to purchase Common Stock of the Company held by
Executive shall thereupon vest and shall be exercisable for the maximum period
of time, up to their full term, that will not cause Executive with respect to
such options to be subject to any excise tax under Section 409A notwithstanding
the termination of employment.  All restricted stock and/or restricted stock
units (or comparable forms of equity compensation, if any) held by the Executive
which, as of the date of the disability of Executive, are not then subject to
any performance conditions for vesting, shall be fully vested and shall not be
subject to any risk of forfeiture or repurchase as of the date of Executive’s
termination due to disability (as defined in this paragraph).

(iii)TERMINATION BY THE COMPANY FOR GOOD CAUSE.  The Company may terminate
Executive’s employment upon ten (10) days prior written notice to Executive for
“Good Cause,” which shall mean any one or more of the following: (A) Executive’s
willful and material breach of this Agreement which has not been cured by the
Executive within thirty (30) days following written notice of such breach from
the Company; (B) Executive’s gross negligence in the performance or intentional
nonperformance (continuing for thirty (30) days after receipt of written notice
of need to cure) of any of Executive’s material duties and responsibilities
hereunder; (C) Executive’s willful dishonesty, fraud, or misconduct with respect
to the business or affairs of the Company, which materially and adversely
affects the operations or reputation of the Company; (D) Executive’s conviction
of a felony crime involving dishonesty or moral turpitude; or (E) a confirmed
positive illegal drug test result.  In the event of a termination by the Company
for Good Cause, Executive shall have no right to any severance compensation.

(iv)TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE OR BY EXECUTIVE WITH GOOD
REASON.  The Company may terminate Executive’s employment without Good Cause
upon the approval of a majority of the members of the Board, excluding Executive
if Executive is a member of the Board.  Executive may terminate his employment
under this Agreement for Good Reason upon thirty (30) days prior notice to the
Company.

6

 

--------------------------------------------------------------------------------

 

(A)RESULT OF TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE OR BY EXECUTIVE WITH
GOOD REASON.  Should the Company terminate Executive’s employment without Good
Cause or should Executive terminate his employment with Good Reason, the Company
shall pay to Executive for eighteen (18) months after such termination, on such
dates as would otherwise be paid by the Company, an amount equal to the average
of the base salary and bonus paid to Executive for the two (2) prior full fiscal
years.  The amounts payable under the preceding sentence shall commence on the
first payroll date following Executive’s “separation from service” from the
Company within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and shall be treated as a series of separate payments
under Treasury Regulations Section 1.409A-2(b)(2)(iii).  Further, if the Company
terminates Executive’s employment without Good Cause or Executive terminates his
employment with Good Reason, (1) all options to purchase Common Stock of the
Company held by Executive shall vest thereupon and shall be exercisable for the
maximum period of time, up to their full term, that will not cause Executive
with respect to such options to be subject to any excise tax under Section 409A
notwithstanding the termination of employment, (2) all restricted stock and/or
restricted stock units (or comparable forms of equity compensation, if any) held
by Executive which, as of the effective date of the termination of Executive,
are not then subject to any performance conditions for vesting, shall be fully
vested and shall not be subject to any risk of forfeiture or repurchase as of
the date of termination, (3) all restricted stock and/or restricted stock units
(or comparable forms of equity compensation, if any) held by Executive which, as
of the effective date of the termination of Executive, is subject to performance
conditions for vesting, shall be fully vested and treated as if the performance
conditions for such award had been fully met at target and shall not be subject
to any risk of forfeiture or repurchase as of the date of termination, and (4)
Executive shall be entitled to receive all other unpaid benefits due and owing
through Executive’s last day of employment.  Further, any termination by the
Company without Good Cause or by Executive for Good Reason shall operate to
shorten the Noncompete Period set forth in Section 3 to one (1) year from the
date of termination of employment.

(B)DEFINITION OF GOOD REASON.  Executive shall have “Good Reason” to terminate
employment upon occurrence of any of the following events without Executive’s
prior written approval: (1) Executive suffers a material reduction in authority,
responsibilities or duties as provided herein; (2) Executive’s annual base
salary for a fiscal year as determined pursuant to Section 2(a) is reduced to a
level that is less than ninety percent (90%) of the base salary paid to
Executive during the prior contract year under this Agreement; (3) Executive is
required to render his or her primary employment services from a location more
than 25 miles from the Company’s headquarters at the time Executive began his
employment with the Company; (4) the Company takes steps to deny Executive a
reasonable opportunity to maintain Executive’s total compensation (i.e., base
salary plus bonus and any other annual cash incentive compensation) compared to
the previous fiscal year (provided total compensation may take into account
performance of the Company and the past compensation practices of the Company);
or (5) the Company breaches a material provision of this Agreement.  In order
for an event to justify termination for Good Reason, the Executive must give
written notice to the Company of such event  within 90 days of its first
occurrence and the Company must have 30 days to cure, if possible.

7

 

--------------------------------------------------------------------------------

 

(v)RESIGNATION BY EXECUTIVE WITHOUT GOOD REASON.  Executive may, without cause,
and without Good Reason terminate his own employment under this Agreement,
effective thirty (30) days after written notice is provided to the Company or
such earlier time as any such resignation may be accepted by the Company.  If
Executive resigns or otherwise terminates his employment without Good Reason,
Executive shall receive no severance compensation.

(vi)CHANGE IN CONTROL OF THE COMPANY.

(A)POSSIBILITY OF CHANGE IN CONTROL.  Executive understands and acknowledges
that the Company may be merged or consolidated with or into another entity and
that such entity shall automatically succeed to the rights and obligations of
the Company hereunder or that the Company may undergo another type of Change in
Control.  In the event such a merger or consolidation or other Change in Control
is initiated prior to the end of the Term, then the provisions of this Section
4(b)(vi) shall be applicable.

(B)TERMINATION BY EXECUTIVE.  Subject to the exceptions set forth in Section
4(b)(vi)(E), if any Change of Control is initiated during Executive’s employment
hereunder, Executive may, at his sole discretion, elect to terminate his
employment under this Agreement by providing written notice to the Company at
least thirty (30) business days at any time beginning on the effective date of
the Change in Control and ending one (1) year after the closing of the
transaction giving rise to the Change in Control.  In such case, the applicable
provisions of Section 4(b)(iv) hereof will apply as though the Company had
terminated Executive’s employment without Good Cause during the Term; however,
under such circumstances, the amount of the severance payments due to Executive
shall be paid in a lump sum and the Noncompete Period of Section 3 hereof shall
be limited to one (1) year from the effective date of termination. If any of the
payments or benefits received or to be received by the Executive (including,
without limitation, any payment or benefits received in connection with a Change
in Control or the Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement, or agreement, or
otherwise) (all such payments collectively referred to herein as the "280G
Payments") constitute "parachute payments" within the meaning of Section 280G of
the Code and would, but for this Section 4 (b) (vi) (B), be subject to the
excise tax imposed under Section 4999 of the Code (the "Excise Tax"), then such
280G Payments shall be reduced in a manner determined by the Company (by the
minimum possible amounts) that is consistent with the requirements of Section
409A until no amount payable to the Executive will be subject to the Excise Tax.
If two economically equivalent amounts are subject to reduction but are payable
at different times, the amounts shall be reduced (but not below zero) on a pro
rata basis.

(C)EFFECTIVE DATE OF CHANGE IN CONTROL.  For purposes of applying Section 4
hereof under the circumstances described in 4(b)(vi)(B) above, the effective
date of the Change in Control will be the closing date of the transaction giving
rise to the Change in Control and all compensation, reimbursements, and lump-sum
payments due Executive must be paid in full by the Company following such Change
in Control promptly following Executive’s election to terminate his employment.

8

 

--------------------------------------------------------------------------------

 

(D)DEFINITION OF CHANGE IN CONTROL.  A “Change in Control” shall mean the items
in (1)-(4) below and a transaction that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (“Exchange Act”), as amended, as in effect on
the date of this Agreement, or if Item 6(e) is no longer in effect, any
regulations issued by the Securities and Exchange Commission pursuant to the
Exchange Act, which serve similar purposes, provided that to constitute a Change
in Control the transaction must satisfy the requirements of Treasury Regulation
§1.409A‑3(i)(5) relating to “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation”:

(1)TURNOVER OF BOARD.  The following individuals no longer constitute a majority
of the members of the Board: (A) the individuals who, as of the date of this
Agreement, constitute the Board (the “Current Directors”); (B) the individuals
who thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (C) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the Current
Directors and Additional Directors then still in the office (such directors also
becoming “Additional Directors” immediately following their election);

(2)TENDER OFFER.  A tender offer or exchange offer is made where the intent of
such offer is to take over control of the Company, and such offer is consummated
for the equity securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding voting
securities;

(3)MERGER OR CONSOLIDATION.  The stockholders of the Company shall approve a
merger, consolidation, recapitalization, or reorganization of the Company,
a  reverse stock split of outstanding voting securities, or consummation of any
such transaction if stockholder approval is not obtained, other than any such
transaction that would result in at least seventy-five percent (75%) of the
total voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
holders of outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or

(4)LIQUIDATION OR SALE OF ASSETS.  The stockholders of the Company shall approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or a substantial portion of the Company’s
assets to another person or entity, which is not a wholly owned subsidiary of
the Company (i.e., fifty percent (50%) or more of the total assets of the
Company).”

(E)EXCEPTIONS FROM CHANGE IN CONTROL.  A Change in Control shall not be
considered to have taken place for purposes of this Section 4 in the event that
both (1) the Change in Control shall have been specifically approved by at least
two-thirds (2/3) of the Current and Additional Directors (as defined above) and
(2) the successor company assumes this Agreement and appoints Executive to the
same position at the

9

 

--------------------------------------------------------------------------------

 

successor corporation as Executive had with the Company immediately prior to the
Change in Control; provided that if the successor corporation has a parent, the
parent rather than the successor corporation must appoint Executive to the
position with the same title and responsibilities as Executive had with the
Company immediately prior to the Change in Control.  Sales of the Company’s
Common Stock issued, beneficially owned or controlled by the Company shall not
be considered in determining whether a Change in Control has occurred.

(F)NOTIFICATION.  Executive shall be notified in writing by the Company at any
time that the Company anticipates that a Change in Control may take place.

(G)SPECIFIED EMPLOYEE.  Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” as defined in Section 409A of
the Code, Executive shall not be entitled to any payments or benefits the right
to which provides for a “deferral of compensation” within the meaning of Section
409A, and which payment or provision is triggered by Executive’s termination of
employment (whether such payments or benefits are provided to Executive under
this Agreement or under any other plan, program or arrangement of the Company),
until the earlier of (i) the date which is the first business day following the
six-month anniversary of Executive’s “separation from service” (within the
meaning of Section 409A of the Code) for any reason other than death or (ii)
Executive’s date of death, and such payments or benefits that, if not for the
six-month delay described herein, would be due and payable prior to such date
shall be made or provided to Executive on such date.  The Company shall make the
determination as to whether Executive is a “specified employee” in good faith in
accordance with its general procedures adopted in accordance with Section 409A
of the Code and, at the time of the Executive’s “separation of service” will
notify the Executive whether or not he is a “specified employee.

(c)PAYMENTS TO TERMINATION DATE.  Upon termination of Executive’s employment
under this Agreement for any reason provided above, Executive shall be entitled
to receive all compensation earned and all benefits and reimbursements due
through the effective date of termination.  Additional compensation subsequent
to termination, if any, will be due and payable to Executive only to the extent
and in the manner expressly provided above.  All other rights and obligations of
the Company and Executive under this Agreement shall cease as of the effective
date of termination, except that the Company’s obligations under Section 8
(relating to indemnification of Executive) and Executive’s obligations under
Section 3 (relating to non-competition), Section 5 (relating to return of
Company property), Section 6 (relating to inventions), Section 7 (relating to
trade secrets), and Section 9 (relating to prior agreements) shall survive such
termination in accordance with their terms.

(d)FAILURE TO PAY EXECUTIVE.  If termination of Executive’s employment arises
out of the Company’s failure to pay Executive on a timely basis the amounts to
which he is entitled under this Agreement or as a result of any other breach of
this Agreement by the Company, as determined by a court of competent
jurisdiction or pursuant to the provisions of Section 14, the Company shall pay
all amounts and damages to which Executive may be entitled as a result of such
breach, including interest thereon and all reasonable legal fees and expenses
and other costs incurred by Executive to enforce his rights hereunder.  Further,
none of the provisions

10

 

--------------------------------------------------------------------------------

 

of Section 3 (relating to non-competition) shall apply in the event Executive’s
employment under this Agreement is terminated as a result of a breach by the
Company.

(e)CONDITIONS PRECEDENT FOR PAYMENT OF SEVERANCE.  In consideration for the
Company’s obligations to make any payments to Executive pursuant to Section 4,
upon termination of Executive’s employment with Company for any reason other
than Executive’s death, Executive shall sign and not revoke a release in a form
satisfactory to the Company (the “Release”).  Company shall present the Release
to Executive within ten (10) days of termination, and Executive shall have up to
forty-five (45) days to consider whether to sign the Release; in the event
Executive executes the Release, Executive shall have an additional eight (8)
calendar days in which to expressly revoke Executive’s execution of the Release
in writing.  In the event that Executive fails to execute the Release within the
forty-five (45) days following termination, or in the event Executive formally
revokes the Executive’s Release within eight (8) calendar days of his signing of
the Release, then Executive shall not be entitled to any payments or benefits
under Section 4 of this Agreement.  The Company shall make any payments to
Executive in accordance with the terms of Section 4 prior to Executive’s failure
to execute the Release within forty-five (45) days or prior to his revocation;
provided that if Executive does not sign the Release or if Executive revokes the
Release during any statutory revocation period, Executive shall immediately
reimburse Company for any and all such payments.

Upon Executive’s termination of employment for any reason other than Executive’s
death, Executive, unless otherwise requested to continue by the Company’s board
of directors, shall resign from the Board of Directors of the Company and of any
subsidiaries of the Company on which he sits as of the date of the termination
of his employment.

(f)DELAY IN SEVERANCE PAYMENTS.  To the extent required under Section 409A, any
severance payments due under this Section 4 shall be delayed until the first
date such payment may be made in compliance with Section 409A(a)(2)(B).

5.RETURN OF COMPANY PROPERTY.  All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists, and other property delivered to
or compiled by Executive by or on behalf of the Company (or its subsidiaries) or
its representatives, vendors, or customers that pertain to the business of the
Company (or its subsidiaries) shall be and remain the property of the Company
and be subject at all times to its discretion and control.  Likewise, all
correspondence, reports, records, charts, advertising materials, and other
similar data pertaining to the business, activities, or future plans of the
Company (or its subsidiaries) that is collected by Executive shall be delivered
promptly to the Company without request by it upon termination of Executive’s
employment.

6.INVENTIONS.  Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements, and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment or
within one (1) year thereafter, and which are directly related to the business
or activities of the Company (or its subsidiaries) and which Executive conceives
as a result of his employment by the Company.  Executive hereby assigns and
agrees to assign all his interests therein to the Company or its
nominee.  Whenever requested to do so by the Company, Executive shall execute
any and all applications, assignments, and other instruments that the

11

 

--------------------------------------------------------------------------------

 

Company shall deem necessary to apply for and obtain Letters Patent of the
United States or any foreign country or to otherwise protect the Company’s
interest therein.

7.TRADE SECRETS.  Executive agrees that he will not, during or after the period
of employment under this Agreement, disclose the specific terms of the Company’s
relationships or agreements with its respective significant vendors or
customers, or any other significant and material trade secret of the Company,
whether in existence or proposed, to any person, firm, partnership, corporation,
or business for any reason or purpose whatsoever.

8.INDEMNIFICATION.  In the event Executive is made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Executive), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify Executive against all expenses
(including attorneys’ fees), judgments, fines, and amounts paid in settlement,
as actually and reasonably incurred by Executive in connection therewith to the
maximum extent permitted by applicable law; provided, however, the Executive
must deliver a written undertaking to the Company that if it is subsequently
determined by a court of law in a final, non-appealable judgment, that the
Executive was not entitled to indemnification under applicable law, then the
Executive will repay all amounts. The advancement of expenses shall be
mandatory.  In the event that both Executive and the Company are made a party to
the same third-party action, complaint, suit, or proceeding, the Company agrees
to engage competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and the Company shall pay all attorneys’
fees of such separate counsel.  Further, while Executive is expected at all
times to use his best efforts to faithfully discharge his duties under this
Agreement, Executive cannot be held liable to the Company for errors or
omissions made in good faith if Executive has not exhibited gross, willful, and
wanton negligence and misconduct or performed criminal and fraudulent acts that
materially damage the business of the Company.  Notwithstanding this Section 8,
the provision of any written indemnification agreement applicable to the
directors or officers of the Company to which Executive shall be a party shall
apply rather than this Section 8 to the extent inconsistent with this Section 8.

9.NO PRIOR AGREEMENTS.  Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and his employment by the
Company and the performance of his duties hereunder will not violate or be a
breach of any agreement with a former employer, client, or any other person or
entity.  Further, Executive agrees to indemnify the Company for any claim,
including, but not limited to, attorneys’ fees and expenses of investigation, by
any such third party that such third party may now have or may hereafter come to
have against the Company based upon or arising out of any non-competition,
invention, or secrecy agreement between Executive and such third party that was
in existence as of the date of this Agreement.

10.ASSIGNMENT; BINDING EFFECT.  Executive understands that he is being employed
by the Company on the basis of his personal qualifications, experience, and
skills.  Executive agrees, therefore, he cannot assign all or any portion of his
performance under this Agreement.  Subject to the preceding two (2) sentences
and the express provisions of Section 11

12

 

--------------------------------------------------------------------------------

 

below, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns.

11.COMPLETE AGREEMENT.  This Agreement is not a promise of future
employment.  Executive has no oral representations, understandings, or
agreements with the Company or any of its officers, directors, or
representatives covering the same subject matter as this Agreement.  This
written Agreement is the final, complete, and exclusive statement and expression
of the agreement between the Company and Executive and of all the terms of this
Agreement, and it cannot be varied, contradicted, or supplemented by evidence of
any prior or contemporaneous oral or written agreements.  This written Agreement
may not be later modified except by a further writing signed by a duly
authorized officer of the Company and Executive, and no term of this Agreement
may be waived except by writing signed by the party waiving the benefit of such
term.  This Agreement hereby supersedes any other employment agreements or
understandings, written or oral, between the Company and Executive.

12.NOTICE.  Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

To the Company:

MarineMax, Inc.

2600 McCormick Drive, Suite 200

Clearwater, Florida 33759

Attention: Chief Executive Officer

To Executive:

Michael H. McLamb

2600 McCormick Drive, Suite 200

Clearwater, Florida 33759

In either case with a copy to:

Holland & Knight LLP

100 North Tampa Street

Suite 4100

Tampa, Florida 33602

Attention: Robert J. Grammig, Esq.

 

Notice shall be deemed given and effective when hand delivered on the first day
after being deposited with a reputable nationally recognized overnight delivery
service or when actually received.  Either party may change the address for
notice by notifying the other party of such change in accordance with this
Section 12.

13.SEVERABILITY; HEADINGS.  If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held

13

 

--------------------------------------------------------------------------------

 

invalid or inoperative.  The Section headings herein are for reference purposes
only and are not intended in any way to describe, interpret, define or limit the
extent or intent of the Agreement or of any part hereof.

14.MEDIATION ARBITRATION.  All disputes arising out of this Agreement shall be
resolved as set forth in this Section 14.  If any party hereto desires to make
any claim arising out of this Agreement (“Claimant”), then such party shall
first deliver to the other party (“Respondent”) written notice (“Claim Notice”)
of Claimant’s intent to make such claim explaining Claimant’s reasons for such
claim in sufficient detail for Respondent to respond.  Respondent shall have ten
(10) business days from the date the Claim Notice was given to Respondent to
object in writing to the claim (“Notice of Objection”), or otherwise cure any
breach hereof alleged in the Claim Notice.  Any Notice of Objection shall
specify with particularity the reasons for such objection.  Following receipt of
the Notice of Objection, if any, Claimant and Respondent shall immediately seek
to resolve by good faith negotiations the dispute alleged in the Claim Notice,
and may at the request of either party, utilize the services of an independent
mediator.  If Claimant and Respondent are unable to resolve the dispute in
writing within ten (10) business days from the date negotiations began, then
without the necessity of further agreement of Claimant or Respondent, the
dispute set forth in the Claim Notice shall be submitted to binding arbitration
(except for claims arising out of Sections 3 or 7 hereof), initiated by either
Claimant or Respondent pursuant to this Section.  Such arbitration shall be
conducted before a panel of three (3) arbitrators in Tampa, Florida, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) then in effect provided that the
parties may agree to use arbitrators other than those provided by the AAA.  The
arbitrators shall not have the authority to add to, detract from, or modify any
provision hereof nor to award punitive damages to any injured party.  The
arbitrators shall have the authority to order back-pay, severance compensation,
vesting of options (or cash compensation in lieu of vesting of options), vesting
and the removal of restrictions on restricted stock and/or restricted stock
units (or comparable forms of equity compensation, if any) that, as of the
effective date of the termination of Executive, are not then subject to any
performance conditions for vesting, reimbursement of costs, including those
incurred to enforce this Agreement, and interest thereon in the event the
arbitrators determine that Executive was terminated without disability or
without Good Cause, as defined in Sections 4(b) and 4(c) hereof, respectively,
or that the Company has otherwise materially breached this Agreement.  A
decision by a majority of the arbitration panel shall be final and
binding.  Judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  The direct expense of any mediation or arbitration proceeding
and, to the extent Executive prevails, all reasonable legal fees shall be borne
by the Company.

15.NO PARTICIPATION IN SEVERANCE PLANS.  Except as contemplated by this
Agreement, Executive acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Executive pursuant to the terms of any severance pay arrangement of the Company
or any affiliate thereof, or any other similar arrangement of the Company or any
affiliates thereof providing for benefits upon involuntary termination of
employment.

16.GOVERNING LAW.  This Agreement shall in all respects be construed according
to the laws of the state of Florida, notwithstanding the conflict of laws
provisions of such state.

14

 

--------------------------------------------------------------------------------

 

17.COUNTERPARTS; FACSIMILE.  This Agreement may be executed by facsimile and in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.

18.SECTION 409A.

(a)This Agreement is intended to satisfy the requirements of Section 409A of the
Code with respect to amounts subject thereto, and shall be interpreted and
construed consistent with such intent; provided that, notwithstanding the other
provisions of this provision and the provision entitled, “Specified Employee”
above, with respect to any right to a payment or benefit hereunder (or portion
thereof) that does not otherwise provide for a “deferral of compensation” within
the meaning of Section 409A of the Code, it is the intent of the parties that
such payment or benefit will not so provide.  Furthermore, if either party
notifies the other in writing that, based on the advice of legal counsel, one or
more of the provisions of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code or causes any amounts to be
subject to interest or penalties under Section 409A of the Code, the parties
shall promptly and reasonably consult with each other (and with their legal
counsel), and shall use their reasonable best efforts, to reform the provisions
hereof to (a) maintain to the maximum extent practicable the original intent of
the applicable provisions without violating the provisions of Section 409A of
the Code or increasing the costs to the Company of providing the applicable
benefit or payment and (b) to the extent practicable, to avoid the imposition of
any tax, interest or other penalties under Section 409A of the Code upon
Executive or the Company.

(b)This Agreement is intended, to the maximum extent possible, to meet the short
term deferral exception and/or be a separation pay plan due to an involuntary
separation from service under Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) and therefore exempt from Code Section 409A. ”

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

MARINEMAX, INC.

By:

          William Brett McGill

Title: President, CEO

EXECUTIVE:

 

Michael H. McLamb

 

 

 

15

 